DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Status of Claims
2.	This communication is responsive to Application No. 16/727,323 filed on December 26, 2019. Claims 1-20 are subject to examination.

Information Disclosure Statement (IDS)
3.	The IDSs submitted on 12/26/19, 07/13/20 and 01/21/22 have been entered and considered by the Examiner.

Drawings
4.	Figures 1A-1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office Action. The objection to the drawings will not be held in abeyance.

Claim Objections
5.	Following claims are objected to because of the following informalities:
	in claim 1 line 3 “model, wherein” should be replaced with “model, and wherein”; and
in claim 11 lines 3-6 “pruning each of a plurality of first elements included in the first matrix based on a first threshold, and acquiring a first pruning index matrix, wherein the first pruning index matrix indicates for each element of the plurality of first elements, whether each element of the plurality of first elements;” should be replaced with “pruning each of a plurality of first elements included in the first matrix based on a first threshold;
acquiring a first pruning index matrix, wherein the first pruning index matrix indicates for each element of the plurality of first elements, whether each element of the plurality of first elements has been pruned;”. 
Regarding claims 2-10 and 12-20 are objected to as being dependent on the above objected claims. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 2-4, 7-9, 13 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention. 
Claim 2 recites the limitation "the sizes" in lines 8-9. There is insufficient antecedent basis for this limitation in the claim. Hence, renders claim 2 and its dependent claims indefinite.
Claim 3 recites the limitation "the summed size" in line 7. There is insufficient antecedent basis for this limitation in the claim. Similar rejection applies to claim 13.
Claim 7 recites the limitation "the number" in line 7. There is insufficient antecedent basis for this limitation in the claim. Similar rejection applies to claim 17.
Claim 8 recites “a plurality of first elements” (line 3). It is not clear whether said “plurality of first elements” is the same or different from claim 1 line 6 “plurality of first elements”. Hence, renders claim 8 and its dependent claim indefinite. Similar rejection applies to claim 18. In addition, claim 18 recites “binary data” (lines 4-5). It is not clear whether said “binary data” is the same or different from claim 15 line 5 “binary data”.

Reason for Allowance
8.	Regarding claims 1 & 11, Jeong (US 2021/0397962 A1) teaches in Figure 1 an electronic device with a memory and processor and in Figure 4 iterative pruning. David (US 2019/0108436) teaches in Figure 6 efficient sparse neural networks. Bopardikar (US 10,127,495 B1) teaches in Figures 2-4 reducing a neural network. Alexandrov (US 2018/0060758 A1) teaches in Figures 3-8 matrix factorization. Sun (US 2018/0046915 A1) teaches in Figures 11-15 compression of deep neural networks. However, prior art of record fails to disclose the steps of pruning/s acquiring/s and/or updating as set forth in the claims. 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633